Citation Nr: 1647550	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease and sacroiliac joint dysfunction prior to July 12, 2014.

2.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease and sacroiliac joint dysfunction since July 12, 2014, to September 30, 2014.

3.  Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease and sacroiliac joint dysfunction since September 30, 2014.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 30, 2014.

5.  Entitlement to a rating in excess of 70 percent for PTSD since September 30, 2014.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from July 1992 to April 1993, from March to July 2003, and from May 2008 to May 2009.

The Veteran testified before the undersigned in a June 2012 Travel Board hearing, the transcript of which is included in the record.

As a procedural matter, in May 2015, the RO denied entitlement to individual unemployability (TDIU).  In December 2015, the RO denied service connection for a thoracic spine disorder and for Lyme disease.  In May 2015 and January 2016 notices of disagreement (NODs), the Veteran expressed disagreement with those decisions.  

The Agency of Original Jurisdiction (AOJ) acknowledged receipt of the NODs by way of June 2015 and February 2016 letters and informed him that he could select to have a Decision Review Officer review the case.  He was also informed that additional development might take place and if the appeals could not be granted, the AOJ would issue a statement of the case.  As the AOJ has acknowledged receipt of the NODs and additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As such, a remand for these issues is not warranted at this time. 

As to the issue of PTSD, the Veteran has requested a hearing on this issue only.  For the purpose of judicial efficiency, the issue of PTSD is REMANDED to the AOJ in order to schedule a hearing.


FINDINGS OF FACT

1.  For the rating period from May 12, 2009, to July 11, 2014, the lumbar spine disability was manifested by subjective complaints of pain with radiation to the right leg and hip and numbness over the right thigh; subjective findings include limited range of motion, negative straight leg raises, no muscle spasms, and normal muscle tone.

2.  For the rating period since July 11, 2014, to September 30, 2014, the lumbar spine disability was manifested by subjective complaints of worsening pain with radiation to the lower extremities, limitation of motion, and muscle spasms; objective findings included limitation of motion but not limited to 30 degrees or less and muscle spasms.  Ankylosis of the entire thoracolumbar spine and incapacitating episodes were not shown.

3.  For the rating period beginning September 30, 2014, the lumbar spine disability has been manifested by subjective complaints of ongoing pain; objective findings include limitation of motion with mild right radiculopathy and moderate left radiculopathy.  Unfavorable ankylosis of the entire thoracolumbar spine is not shown.

4.  The right lower extremity radiculopathy more nearly reflects moderate symptoms for the entire rating period on appeal.

5.  The left lower extremity radiculopathy more nearly reflects moderate symptoms for the rating period prior to January 26, 2015.

6.  For the rating period beginning January 26, 2015, the left lower extremity radiculopathy does not more nearly approximate moderately severe symptoms.


CONCLUSIONS OF LAW

1.  For the rating period from May 12, 2009, to July 11, 2014, the criteria for a 20 percent rating, but no higher, for lumbar degenerative disc disease and sacroiliac joint dysfunction were met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

2.  For the rating period from July 12, 2014, to September 29, 2014, the criteria for a rating in excess of 20 percent for lumbar degenerative disc disease and sacroiliac joint dysfunction were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

3.  For the rating period beginning September 30, 2014, the criteria for a rating in excess of 40 percent for lumbar degenerative disc disease and sacroiliac joint dysfunction the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

4.  The criteria for a separate 20 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2015).

5.  For the rating period prior to January 26, 2015, the criteria for a separate 20 percent rating for radiculopathy of the left lower extremity were met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2015).

6.  For the rating period beginning January 26, 2015, the criteria for rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. .

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's lumbar spine disability has been rated under DC 5237 (lumbosacral strain).  This diagnostic code is to be rated under the following General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DCs 5235 to 5242.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243. 

Under DC 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. DC 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

When evaluating musculoskeletal disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Increased Rating Claims

The Veteran's lumbar spine disability has been assigned a 10 percent rating from May 12, 2009, to July 11, 2014, a 20 percent rating has been assigned from July 12, 2014, to September 29, 2014, and a 40 percent rating is effective September 30, 2014.  For organizational purposes, the Board will address the relevant medical evidence for the entire initial rating period on appeal and will address each rating period separately.  

The evidence includes an August 2010 private EMG nerve conduction study, which revealed paraspinal muscle spasms at L5-S1 during testing.  Further, it was noted that there was L5-S1 radiculitis and right L4-L5 radiculopathy.  

In a November 2010 VA spine examination, the Veteran reported pain with bending, sitting, standing, and lifting.  He stated that the pain radiated to his right leg and hip region and that he had numbness and sensation changes over the anterolateral right thigh.  No incapacitating episodes were reported.  Flare-ups were noted to include worsening pain.  

Upon physical examination, there were no muscle spasms.  The Veteran was able to flex to 90 degrees, extend to 30 degrees, side bend to the right to 20 degrees, side bend to the left to 25 degrees, rotate right to 25 degrees, and rotate left to 30 degrees.  Subjectively, he complained of pain in all ranges of motion; however, there were no objective signs of pain.  There was negative straight leg raise test bilaterally and muscle tone was normal.  After repetitive motion of the lumbosacral spine, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  Sensation was intact to light touch in both lower extremities, except for the right lateral thigh.

Private treatment records include a June 2011 lumbar spine MRI.  The report indicated that there was "straightening of the normal lordotic curvature of the lumbar spine suggestive of muscle spasm and lumbar myalgia."  

In a July 2014 VA spine examination, the examiner noted diagnoses of lumbar disc herniation and right lumbar radiculopathy.  During the evaluation, the Veteran reported that, since his last VA examination in 2010, his low back pain had worsened.  His pain was aggravated by sitting and standing.  He indicated that it radiated to both lower extremities with numbness over the lateral aspect of the right thigh.  He denied any bowel or bladder changes.  There were no flare-ups reported.  

Range of motion testing showed flexion limited to 45 degrees, with pain at 45 degrees.  Extension was to 15 degrees, with pain starting at 15 degrees.  Upon repetitive use testing, flexion and extension were not additionally limited; however, the Veteran had pain on movement.  Muscle spasms were noted to be present at the lumbar paraspinal.  There was no ankylosis of the spine.  The examiner also noted that the Veteran had L4-S3 nerve root radiculopathy of the right lower extremity of "mild" severity.  It was further indicated that the Veteran did not have IVDS.    

In a January 2015 VA spine examination, the Veteran did not report any flare-ups that impacted his function of the spine.  Range of motion testing showed flexion of the lumbar spine to 30 degrees.  There was no evidence of pain with weight bearing.  After repetitive use testing, there was no additional loss of function or range of motion.  It was further noted that the Veteran had "mild" right lower extremity radiculopathy and "moderate" left lower extremity radiculopathy.  No ankylosis was noted.  In a September 2015 VA examination report, flexion of the thoracolumbar spine was limited to 50 degrees.  Repetitive use testing did not additionally limit motion.  No flare-ups were reported.  The examiner indicated that the Veteran did not have radiculopathy or ankylosis.    

Rating Period from May 12, 2009, to July 11, 2014

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine disability more nearly approximated a 20 percent rating for the rating period from May 12, 2009, to July 11, 2014.  

Specifically, the August 2010 private EMG nerve conduction study showed paraspinal muscle spasms at L5-S1 during testing.  Further, private treatment records, to include the June 2011 lumbar spine MRI, indicated that there was "straightening of the normal lordotic curvature of the lumbar spine suggestive of muscle spasm and lumbar myalgia."  In the July 2014 VA examination report, the examiner noted that the Veteran had muscle spasms at the lumbar paraspinal, which suggests that he may have experienced muscle spasms prior to the July 2014 examination.  

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted due to muscle spasms for the rating period from May 12, 2009, to July 11, 2014.  

The Board further finds that a higher rating in excess of 20 percent under the General Rating Formula is not warranted for the rating period from May 12, 2009, to July 11, 2014 because the preponderance of the evidence shows that the thoracolumbar range of flexion was well above 30 degrees.  Flexion during the November 2010 VA examination was limited to 90 degrees.  Moreover, ankylosis of the entire thoracolumbar spine was not noted. 

It is not disputed that the Veteran has pain on motion, or other factors affecting function loss of the lumbar spine, such as weakness, fatigability, etc.  However, the 20 percent rating granted in this decision encompasses the complaints of pain and functional loss due to the lumbar spine disability.  See DeLuca, 38 C.F.R. §§ 4.40, 4.45.  Although flare-ups were noted to include worsening pain during the November 2010 VA examination, he was able to flex to 90 degrees and after repetitive motion, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.

Further, at no time did the Veteran report experiencing "incapacitating episodes" as that term defined in the regulations.  The evidence does not show that bed rest was prescribed by a physician nor has the Veteran so claimed. Accordingly, evaluation of the disability pursuant to DC 5243 based on incapacitating episodes is not warranted for the rating period from May 12, 2009, to July 11, 2014.

For these reasons, a 20 percent rating, but no higher, is warranted for the rating period from May 12, 2009, to July 11, 2014, and the appeal is granted to this extent.

Rating Period from July 12, 2014, to September 29, 2014

The Veteran is in receipt of a 20 percent rating from July 12, 2014, to September 29, 2014.  

The evidence pertinet to this rating period includes the July 2014 VA spine examination.  This report shows that the Veteran had flexion limited to 45 degrees, with pain at 45 degrees.  Upon repetitive use testing, flexion was not additionally limited; however, the Veteran had pain on movement.  There was no ankylosis of the spine.  It was further indicated that the Veteran did not have IVDS.  Moreover, there were no flare-ups reported.  

A higher rating in excess of 20 percent under the General Rating Formula is not warranted for the rating period from July 12, 2014, to September 29, 2014, because the evidence shows that the Veteran's thoracolumbar range of flexion was above 30 degrees.  Moreover, ankylosis and flare-ups of the thoracolumbar spine were not noted during this period. 

Further, at no time did the Veteran report experiencing "incapacitating episodes" as that term defined in the regulations.  The evidence does not show that bed rest was prescribed by a physician nor has the Veteran so claimed. Accordingly, evaluation of the disability pursuant to DC 5243 based on incapacitating episodes is not warranted for the rating period from July 12, 2014, to September 29, 2014.

For these reasons, the Board finds that a rating in excess of 20 percent for the rating period from July 12, 2014, to September 29, 2014, for the Veteran's lumbar spine disability is not warranted.

Rating Period Beginning September 30, 2014

On September 30, 2014, the Veteran submitted a formal claim for a TDIU.  In response, the RO reevaluated the service-connected disabilities to assess their current severity, to include the lumbar spine disability.  Subsequently, the RO granted a 40 percent rating for the lumbar spine disability effective September 30, 2014 (the date of his formal claim for a TDIU).

Upon review of the evidence of record, a rating in excess of 40 percent is not warranted for the rating period beginning September 30, 2014.  The evidence includes the January 2015 VA examination where the Veteran was found to have flexion of the lumbar spine limited to 30 degrees.  There was no evidence of pain with weight bearing.  After repetitive use testing, there was no additional loss of function or range of motion.  No ankylosis was noted.  

In a September 2015 VA examination report, flexion of the thoracolumbar spine was limited to 50 degrees.  Repetitive use testing did not additionally limit motion.  No flare-ups were reported.  The examiner indicated that the Veteran did not have ankylosis.  

After a review of all the evidence, both lay and medical, a rating in excess of 40 percent for a lumbar spine disability is not warranted for the rating period beginning September 30, 2014.  Although the Veteran had limitation of motion of the thoracolumbar spine limited to 30 degrees, ankylosis (defined as a fixation of the joint) has not been shown. Therefore, there is no basis for a higher rating due to unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent) under the General Rating Formula.

Furthermore, the January 2015 and September 2015 VA examination reports did not find that the Veteran had IVDS.  The record does not show that he was prescribed bed rest for his spine disability.  Therefore, a higher rating under DC 5243 is not appropriate.  

The Board has also considered the provisions of 38 C.F.R. §§ 4. 40, 4.45, 4.59, and the holdings in DeLuca.  During the VA examinations, the Veteran reported that he had pain and muscle spasms; however, the examiners indicated that flare-ups of the lumbar spine did not impact the function of the spine.  The Board recognizes that he has had limited range of motion due to pain.  Even so, his complaints do not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.

The Board has also reviewed and considered VA and private treatment records of record; however, this evidence does not show that the Veteran's lumbar spine disability is severe enough to warrant an evaluation higher than 40 percent.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for a lumbar spine disability for the rating period beginning September 30, 2014.

Neurological Considerations

The Veteran has already been granted a separate 20 percent rating for left lower extremity radiculopathy effective January 26, 2015.  A 10 percent rating has also been assigned for right lower extremity radiculopathy effective November 18, 2010.  

As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  The Board finds that the Veteran's radiculopathy disability is properly rated under the provisions of 38 C.F.R. § 4.124a, DC 8520 for impairment of the sciatic nerve and higher ratings are not warranted.

Under DC 8520, a 10 percent rating is for mild incomplete paralysis; a 20 percent rating is for moderate incomplete paralysis; a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

Upon review of all the evidence of record, lay and medical, the evidence is in equipoise as to whether a 20 percent rating for both right and left lower extremity radiculopathy is warranted for the entire rating period on appeal.

In making this determination, the Board has reviewed VA treatment records.  In an October 2009 VA treatment record, the Veteran reported having pain in the right lower back, which sometimes radiated into the right buttock and around the from groin.  In a December 2009 VA treatment record, the Veteran complained if low back pain for 2 years that now "pinche[d]" with radiation to the back of the left leg.  The diagnosis was chronic low back pain "possibly now also complicated by lt sided sciatica."

In the August 2010 private EMG nerve conduction study, the Veteran reported back pain that radiated to the right lower extremity.  The symptoms were note to have been present for "many years."  The EMG report impression was noted to include L4-L5 right radiculopathy.  

In a November 2010 VA spine examination, the Veteran reported pain with bending, sitting, standing, and lifting.  He stated that the pain radiated to his right leg and hip region.  He stated that he also had numbness and sensation changes over the anterolateral right thigh.  Upon physical examination, sensation was intact to light touch in both lower extremities, except for the right lateral thigh.

Private treatment records include a May 2011 EMG report.  The Veteran was diagnosed with bilateral L5-S1 radiculopathy.  A June 2011 MRI showed that a herniated disc was exerting pressure on the ventral aspect of the thecal sac.  Further, in the midline, the herniated disc was descending caudally into the spinal canal behind the posterior superior margin of S1.  The L5 S1 disc was noted to be decreased in axial height with "moderate" diminished signal intensity.

In a July 2014 VA spine examination, the examiner noted diagnoses of lumbar disc herniation and right lumbar radiculopathy.  The Veteran reported that his back pain radiated to both lower extremities with numbness over the lateral aspect of the right thigh.  The examiner also noted that the Veteran had L4-S3 nerve root radiculopathy of the right lower extremity of "mild" severity.  

In a January 2015 VA spine examination, it was noted that the Veteran had "mild" right lower extremity radiculopathy and "moderate" left lower extremity radiculopathy.  In a January 2015 VA peripheral nerve examination report, the examiner diagnosed the Veteran with right leg radiculopathy and indicated "mild" incomplete paralysis of the sciatic nerve.  

The Board finds that the Veteran has consistently reported bilateral radiculopathy symptoms for the entire rating period on appeal.  As noted above, first indications of left-sided sciatica were reported in December 2009 and it was indicated that these symptoms had been present for 2 years.  Moreover, in an August 2010 EMG nerve study, the impression noted was L4-L5 right radiculopathy.  The May 2011 EMG study diagnosed bilateral L5-S1 radiculopathy.  This same study indicated that the L5-S1 disc was decreased in axial height with "moderate" diminished signal intensity.

The Board finds that the EMG studies of record are the most probative evidence of record regarding the diagnoses and severity of the Veteran's radiculopathy.  These tests were conducted by medical professionals and were specifically performed to determine the nature and severity of any neurological disorders.  

Further, the evidence subsequent to the EMG reports, which includes VA examinations, is relatively consisted with the EMG findings.  For example, the July 2014 VA examiner diagnosed lumbar disc herniation and right lumbar radiculopathy.  The Veteran reported that his back pain radiated to both lower extremities.  The January 2015 VA examiner noted that the Veteran had "mild" right lower extremity radiculopathy and "moderate" left lower extremity radiculopathy.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for the left and right lower extremity radiculopathy is warranted for entire the rating period on appeal.  As noted above, the Veteran is already in receipt of a 20 percent rating for radiculopathy of the left lower extremity beginning January 26, 2015.  The Board finds that a rating in excess of 40 percent is not warranted as there is no evidence showing moderately severe incomplete paralysis of the sciatic nerve. Therefore, 20 percent ratings, but no higher, are warranted.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of referral for an extraschedular evaluation is made. 
38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes such as pain, limitation of motion, and radiculopathy are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, range of motion testing, neurological abnormalities, and incapacitating episodes of IVDS.  Mauerhan, 16 Vet. App. at 44. 

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his spine disabilities are more severe than is reflected by the assigned ratings.  In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed in the Introduction section above, the AOJ has acknowledged receipt of the Veteran's NOD regarding the claim for a TDIU.  As such, additional action is pending at the AOJ; accordingly, the Board will not address this issue at this time.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for his disability, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The service treatment records, post-service treatment records, the Board hearing transcript, and the Veteran's statements are associated with the record.  Further, he was afforded VA examinations in November 2010, July 2014, January 2015, and September 2015 to assist in determining the nature and severity of his service-connected disabilities currently on appeal.  As the VA medical examination reports were written after an interview with the Veteran, an examination, contain findings regarding the severity of his disabilities, and discuss the relevant rating criteria, the examination reports are adequate for rating purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion. 

In view of the foregoing, VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Further, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

For the rating period from May 12, 2009, to July 11, 2014, a 20 percent rating, but no higher, for lumbar degenerative disc disease and sacroiliac joint dysfunction is granted, subject to the law and regulations governing the payment of monetary benefits. 

For the rating period from July 12, 2014, to September 29, 2014, a rating in excess of 20 percent for lumbar degenerative disc disease and sacroiliac joint dysfunction is denied.

For the rating period beginning September 30, 2014, a rating in excess of 40 percent for lumbar degenerative disc disease and sacroiliac joint dysfunction is denied.

For the entire rating period on appeal, a separate 20 percent rating, but no higher, for radiculopathy of the right lower extremity is granted.  

For the rating period prior to January 26, 2015, a 20 percent rating, but no higher, for radiculopathy of the left lower extremity is granted.

For the rating period beginning January 26, 2015, a rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.


REMAND

With respect to the remaining claims for PTSD, in his substantive appeal (VA Form 9), dated in September 2014, the Veteran requested a Travel Board hearing regarding the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran was granted a 70 percent rating in a March 2015 rating decision, but has not withdrawn his request for a hearing.  To date, he has not been scheduled for a Travel Board hearing regarding this claim for.  Thus, a remand is required in order to afford him a hearing at the local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge on the issue of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 30, 2014, and in excess of 70 percent thereafter.  

Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.  If he wishes to withdraw the hearing, he should do so in writing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


